Citation Nr: 0802725	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-38 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture to the left zygomatic arch.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected low back disability.

6.  Entitlement to service connection for a psychosomatic 
disability.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to April 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD, a 
psychiatric disability other than PTSD, a low back 
disability, a left knee disability, and a fracture of the 
left zygomatic arch.  The RO, in a September 2004 decision, 
granted service connection for the veteran's low back 
disability, and assigned a 10 percent evaluation, effective 
May 28, 2002.  Thereafter, the RO, in an August 2006 
decision, increased the veteran's evaluation to 40 percent, 
effective May 28, 2002.  The veteran continues to disagree 
with the evaluation assigned.   

During the veteran's September 2006 Travel Board hearing, his 
attorney raised contentions to the effect that the veteran is 
entitled to a total rating due to unemployability caused by 
his service-connected disability.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes. Therefore, the Board has no 
jurisdiction over that claim and it will not be considered 
below. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2007).  However, it is referred to the AOJ for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
January 2007, without waiver of RO consideration of the 
additional evidence.  In response to a VA letter, the veteran 
requested that the case be remanded back to the AOJ for 
consideration of the additional evidence.  The RO has not 
adjudicated the issue on appeal with consideration of this 
additional evidence.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The record reflects that in September 2006, the veteran 
submitted a Notice of Disagreement with a June 2006 rating 
decision that denied entitlement to service connection for a 
psychosomatic disability.  However, it does not appear that a 
Statement of the Case (SOC) has been issued.  In view of the 
foregoing, the Board finds that the issue of entitlement to 
service connection for a psychosomatic disability has been 
placed in appellate status by the filing of a NOD as to this 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction (AOJ) to direct that a Statement of the 
Case be issued.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to service 
connection for a psychosomatic 
disability.  The veteran should be 
clearly advised of the need to file a 
timely substantive appeal if he desires 
appellate review of this issue.  The 
claimant should be afforded the 
appropriate period to respond.

	2.  The AOJ must consider all additional 
evidence of record received since 
issuance of the Supplemental Statement of 
the Case in August 2006, and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, a supplemental 
statement of the case should be issued 
and the veteran should be afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



